WILLIAMS, C.
Indictment: Careless Driving: Automobile. Defendant was tried and found guilty in the circuit court of the city of St. Louis, under an indictment charging manslaughter in the fourth degree in that defendant caused the instant death of one Jesse B. Williams by feloniously, carelessly, recklessly, and with culpable negligence, driving an automobile against and upon him. The punishment assessed was a fine of five hundred dollars, and defendant appealed.
Defendant failed to file any bill of exceptions, and we are therefore limited in our review to the record proper. The indictment charges the offense in the same language employed in the information set forth in the opinion in the case of State v. Watson, reported *427in the 216 Mo., at page 420, l. c. 424. In the Watson case the sufficiency of the information is fully discussed, and held to he in proper and sufficient form.
Other portions of the record proper are complete, showing all formal and proper requirements, and the same are free from error.
The judgment is affirmed.
Roy, C., concurs.
PER CURIAM. — The foregoing opinion of Williams, C., is adopted as the opinion of the court.
All the judges concur.